Citation Nr: 1703448	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-39 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hepatic disorder (previously claimed as hepatitis C). 

2.  Entitlement to service connection for a dental disorder, to include as due to exposure to herbicides. 

3.  Entitlement to service connection for an immune disorder (claimed as polycythemia vera), to include as secondary to a hepatic disorder, or, in the alternative, as due to exposure to herbicides.

4.  Entitlement to service connection for a lumbar spine disorder.  

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the left foot. 

6.  Entitlement to an initial evaluation in excess of 20 percent for service-connected calluses of the right foot. 

7.  Entitlement to an evaluation in excess of 10 percent for a service-connected shell fragment wound of the left forearm, Muscle Group VIII. 

8.  Entitlement to an evaluation in excess of 10 percent for a service-connected shell fragment wound of the right thigh, Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  The evidence of record reflects that the Veteran had service within the Republic of Vietnam and was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO concluded that new and material evidence had not been submitted sufficient to reopen the Veteran's previously-denied claim of entitlement to service connection for hepatitis C, denied the Veteran's claims of entitlement to service connection for, a lumbar spine disorder, a right elbow disorder, a dental disorder and polycythemia vera, denied the Veteran's claims for evaluations in excess of 10 percent for service-connected shell fragment wounds of the left forearm and right thigh, and granted the Veteran's claims of entitlement to service connection for calluses of the right and left feet; 20 percent evaluation were assigned for each disability, effective June 21, 2007.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 16, 2011, in Waco, Texas, before Kathleen K. Gallagher, a veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2011 the Board reopened and remanded the issue of entitlement to service connection for hepatic disorder.  The Board also remanded for additional development the claims for entitlement to service connection for a lumbar spine disorder, a dental disorder, and an immune disorder, as well as the claims for increased rating for service-connected calluses of the feet, shell fragment wound of the left forearm, shell fragment wound of the right thigh, and the claim for entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

During the pendency of this appeal, by a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claim for entitlement to a TDIU, effective December 01, 2014.  In a statement also dated in September 2014, the Veteran withdrew any further appeal of the TDIU claim.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  38 C.F.R. § 20.204 (b)(3) (2016). Therefore, that issue is not before the Board. 

The Board previously referred the issue of entitlement to service connection for a bilateral leg disorder to the AOJ for adjudication.  The AOJ has not yet adjudicated this claim; thus, the Board does not have jurisdiction over it.  The issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The claims for service connection for an immune disorder and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of current active hepatic disorder or residuals of any hepatitis infection treated during service.

2.  The Veteran did not incur dental trauma during service.

3.  The Veteran has been awarded a TDIU rating, thereby making him eligible for class IV VA outpatient dental treatment.

4.  The Veteran's right and left foot calluses have been manifested by pain, tender calluses and increased pain after prolonged walking and standing, throughout the period relevant to the current appeal; the level of impairment demonstrated by the Veteran's foot disabilities amounts to no more than a moderately severe level of impairment bilaterally for the entire rating period on appeal.

5.  The Veteran's service-connected shell fragment wound of the left forearm, Muscle Group VIII, has resulted in symptomatology equating to a moderate injury.

6.  The Veteran's service-connected shell fragment wound of the right thigh, Muscle Group XIII, has resulted in symptomatology equating to a moderate injury.





CONCLUSIONS OF LAW

1.  Service connection for hepatic disorder is not warranted.  38 U.S.C. A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a dental disability for compensation purposes have not been not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.150 (2016).

3.  The criteria for entitlement to Class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (h) (2016).

4.  The criteria for an initial disability rating greater than 20 percent for right foot calluses are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

5.  The criteria for an initial disability rating greater than 20 percent for left foot calluses are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected shell fragment wound of the left forearm, Muscle Group VIII, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5308 (2016).

7.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected shell fragment wound of the right thigh, Muscle Group XIII, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5313 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in June 2007, October 2007, April 2008, and October 2011.  The claims were last adjudicated in January 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Efforts to obtain records from the Social Security Administration were made.  However, in correspondence dated in March 2014, it was noted that the requested records did not exist and that further efforts to obtain them would be futile.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as neuropathy or arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (d)(6)(i). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. §  1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).
For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

1.  Hepatic disorder

The Veteran seeks service connection for a hepatic disorder.

A review of the Veteran's service treatment records show that the Veteran was diagnosed with infectious hepatitis during service.  After service, a January 2003 letter from Carter Blood Care Center confirmed that the Veteran tested positive for hepatitis B core antibodies. 

Although the Veteran's service treatment records confirm that he had a diagnosis of hepatitis in service, a threshold requirement for establishing service connection is the existence of a current disability. 

A review of the Veteran's post-service treatment records since the claim was filed in 2008 do not show that he has been given a diagnosis of hepatic disorder.  Additionally, the post-service treatment records do not show current treatment for a hepatic disorder.  

In October 2015, the Veteran was provided a VA examination to determine whether he had a current diagnosis of hepatitis disorder or any residuals thereof.  After interviewing and conducting a physical examination of the Veteran and reviewing his claims file, the examiner noted that the Veteran was hospitalized in 1970 for hepatitis.  On examination the Veteran denied any current treatment or symptoms associated with hepatitis disorder.  On physical examination, the Veteran did not display any current signs or symptoms attributable to a chronic or infectious liver disease; or to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  Laboratory tests, including hepatitis screening, were negative for a hepatic disorder.  After considering the foregoing information, the examiner opined that the Veteran's claimed hepatic disorder was not causally or etiologically related to service, to include a diagnosis of infectious hepatitis therein, because there was no evidence of a hepatic disorder.

In this case there is no competent diagnosis of a hepatic disorder or residuals thereof, during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis or an opinion as to the etiology of a hepatic disorder. Such diagnosis and nexus opinion require clinical testing and medical knowledge. Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In summary, the Veteran has not been diagnosed with a hepatic disorder for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claim and the claims for service connection for a hepatic disorder must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2. Dental disability

The Veteran contends that he has a dental disability related to service, to include as due to exposure to herbicides while stationed in Vietnam. 

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).

A review of the service treatment records shows no treatment for, or diagnosis of, any dental trauma.  There is no indication in the service medical records that he incurred any event, injury, or disease to his teeth, gums, or mouth in service.  The service treatment records documented treatment for extraction and cavities.  On separation from service in October 1970, it was noted that the Veteran was determined to be dentally qualified, and noted a Type III, Class Class III condition.  

Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla. Furthermore, none of the records contain any medical opinion relating any dental disability to service.  

In this regard, on VA dental examination in October 2015, the examiner noted a diagnosis of edentulous in 2015.  The examiner also noted that dental treatment received in service was limited to conditions affecting only the teeth or gums that were not considered disabilities for compensation purposes.  The examiner did not identify a dental disability for VA compensation purposes.

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence does not show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred.  The service medical records do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred. 

To the extent that the Veteran alleges that his condition is the result of exposure to herbicides, the Board notes that replaceable missing teeth and periodontal disease are not a disorder for which a presumption between herbicides and disability has been recognized.  See 38 C.F.R. § 3.309 (e).  Further, as previously discussed, Congress has specifically limited entitlement to service-connection for dental disorders to only include conditions that include: loss of teeth due to loss of substance of the body of the maxilla or mandible, or disease such as osteomyelitis.  The evidence indicates that the Veteran does not have one of these conditions and has not been shown to have a dental disability subject to compensation under the laws and regulations administered by VA.

Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  Based on that evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, entitlement to service connection for a dental disability for compensation purposes is denied.  38 U.S.C.A § 5107 (West 2016).

However, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352 (1995).  Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for Veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled Veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for Veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for Veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for Veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for Veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for Veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for Veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2016).

In this case, as discussed in the Introduction of this decision, the Veteran has been granted a TDIU rating.  Thus, he meets the requirement for class IV VA outpatient dental treatment and is entitled to receive needed dental treatment pursuant to class IV eligibility.  38 C.F.R. § 17.161 (h)(2016).  Therefore, the appeal is granted to that extent only.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Bilateral foot calluses

By a rating decision in July 2008, the RO granted service connection for calluses of the right and left feet and assigned separate 20 percent disability ratings for each foot, effective June 21, 2007.  He contends he is entitled to higher disability ratings.  

The Veteran's feet calluses are currently evaluated as 20 percent disabling under the criteria found at 38 C.F.R § 4.71a, Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.

VA treatment records in 2005 noted bilateral hammertoes and calluses.  During the pendency of this appeal VA treatment records show treatment for painful feet with orthotic shoes.  The problem list continued to reflect hammertoes, although a formal diagnosis or treatment related specifically to hammertoes has not been shown.  

On VA foot examination in February 2009 the examiner noted a right foot callus that was proximal to the ventral surface of the right fourth toe.  It measured 2 centimeters and exhibited 2+ tenderness.  There was a callus proximal to the ventral surface of the right great toe that measured 2 centimeters and was moderately tender.  There was a callus on the tip of the right third toe measuring half a centimeter, which was slightly tender.  There was a callus on the lateral side of the fourth toe and one on the medial aspect of the right fifth toe, each which measured half a centimeter and was moderately tender.  There was no edema.  The pulses of the right foot were normal. 

The left foot had a callus that was proximal to the ventral surface of the great toe measuring 3 centimeters and which exhibited moderately severe tenderness.  There was another callus proximal to the left 5th toe that was moderately tender.  There were calluses on the ventral surface of the medial arch measuring 1 centimeter and another callus proximal to that that, which also measured 1 centimeter.  Both were moderately tender.  There was a callus on the lateral aspect of the left fifth toe and the medial aspect of the left fourth toe, each measuring half a centimeter and which were both 2+ tender.

The examiner noted pain with weight bearing.  There was no weakness, no stiffness, swelling, no heat and no redness.  There was pain walking 2-3 blocks.  He had only minimal symptoms at rest but with standing and walking the symptoms were moderately severe.  The Veteran treated his feet by applying topical lotion once a day.  There were no periods of flare-up of joint disease.  He did not require the use of any assistive devices for ambulation.  There was no history of hospitalization or surgery.  He limped on both feet.  There was no unusual shoe wear pattern.  The skin was normal.  The pulses were normal.  There was no high arch, hammertoe, claw foot or other deformity.  There was no pes planus or hallux valgus.  There was active range of motion of the metatarsophalangeal joint of the great toe, bilaterally.  The examiner diagnosed multiple calluses of both feet with moderate symptoms and productive of moderate disability.  

At the March 2011 personal hearing, the Veteran testified that he experienced bilateral foot pain which at times became so severe that he was unable to walk.  Reportedly, he treated his feet with soaks, which would cause the skin to come off.  He also had his calluses shaved once a year at the VA.  The Veteran testified that he had been laid off in 2007 because he could not stand at work.

On VA foot examination in October 2015 the examiner noted that the Veteran had calluses on both feet and experienced tenderness and pain on use.  He had exhibited longitudinal arch height.  There was no evidence of pain on manipulation, pain accentuated on use, evidence of marked deformity, or swelling.  Characteristic calluses were not found.  The Veteran did not have "inward" bowing of the Achilles tendon or inward displacement.  There was no functional loss.  The Veteran used arch support, bilaterally.  The examiner noted no hammertoes, hallux valgus, hallux rigidus, acquired pes cavus, Morton's neuroma, metatarsalgia, or nonunion/malunion of the tarsal or metatarsal bones.  The feet were not compromised on weight bearing.  There was no pain noted on examination, although pain generally happened with prolonged walking.  Pes planus was noted, but it was determined to be a sport condition not causally related to service-connected bilateral foot disorder.  The examiner characterized the Veteran's bilateral  calluses as mild in severity.  

In light of findings above, the Board concludes that a rating in excess of 20 percent rating based upon Diagnostic Code 5284 is not warranted for either foot throughout the appeal period.  Given the symptomatology described on the examination and treatment reports noted above, the overall disability picture does not more closely approximate severe impairment of the left or right foot.

Here, the Veteran's service-connected right and left foot disabilities have been manifested by recurring tender painful callus formations of the feet that interfere with prolonged standing or walking and which require periodic debridement and treatment with creams or inserts.  There was also pain with weight bearing and limping on both sides.  There was no weakness, no stiffness, swelling, no heat and no redness.  There were no periods of flare-ups in symptoms.  There was no evidence of pain on manipulation, pain accentuated on use, or evidence of marked deformity.  He did not require the use of any assistive devices for ambulation.  There was no history of hospitalization or surgery.  There was no unusual shoe wear pattern.  The skin was normal.  The pulses were normal.  Examinations revealed no evidence of hammertoes, hallux valgus, hallux rigidus, acquired pes cavus, Morton's neuroma, metatarsalgia, or nonunion/malunion of the tarsal or metatarsal bones.  The Veteran did not have "inward" bowing of the Achilles tendon or inward displacement.  There was active range of motion of the metatarsophalangeal joint of the great toe, bilaterally.  Regarding functional limitation, the VA examiner in 2015 noted no functional loss.  The examiner in 2009 described the Veteran's disability as moderate, and the examiner in 2015 characterized the Veteran's bilateral calluses as mild in severity.  Although the number of calluses has varied at times, the overall disability of the feet related to the calluses has remained no more than moderately severe under Diagnostic Code 5284.  While the Veteran has described pain with walking and standing, this does not in the Board's judgment demonstrate more than moderately severe functional impairment of the feet, and there is no evidence suggesting that the calluses of the feet produce symptoms that meet or approximate what may be described as severe functional impairment of the right or left foot.  Thus, a rating in excess of 20 percent under Diagnostic Code 5284 for either foot is also not warranted.

The Veteran has reported that his bilateral foot pain at times became so severe that he was unable to walk.  However, VA treatment records indicate that the Veteran was able to ambulate with orthotic shoes with inserts, and VA examination reports reflect that the Veteran is able to ambulate without the use of assistive devices.  The evidence does not show that manifestations of either of his foot disabilities results in any additional functional loss so as to more closely approximate a severe level of impairment, or worse, to warrant entitlement to a higher disability rating under Diagnostic Code 5284 for any period.  38 C.F.R. §§ 4.3, 4.7.

Even with considerations of additional limitation due to pain and other factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the overall disability picture does not more closely approximate severe impairment of the left or right foot.  In considering the DeLuca factors, the 2015 VA medical examiner wrote that there was no additional limitation due to pain, weakness, fatigue, or incoordination following repetitive motion.  The examiner further noted that there was no functional loss regarding the right or left foot disabilities.  This evidence weighs against finding that the Veteran's right or left foot disabilities are manifested by severe impairment or that he has actual loss of use of the foot to warrant an increased evaluation under Diagnostic Code 5284. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral foot calluses.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of 20 percent for right and left foot calluses, and the claims are denied.

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, Diagnostic Code 5284, refers generally to "Foot injuries, other."  The Board has considered whether there is an applicable diagnostic code other than Diagnostic Code 5284 which would provide the Veteran with a higher evaluation, or a separate evaluation but finds that there is not.

Here, there are no other diagnostic codes pertinent to the foot that would provide a basis for a higher rating.  During the pendency of the claim, there has been no evidence of foot weakness, acquired claw foot, or hammer toe.  Therefore, a higher evaluation under Diagnostic Code 5277 for bilateral weak foot, Diagnostic 5278 for acquired claw foot, or Diagnostic Code 5282 for hammer toe is not warranted. There is no evidence of Morton's disease, hallux valgus or hallux rigidus, therefore, a higher evaluation under Diagnostic Codes 5279, 5280 and 5281 is not warranted.  There is further no evidence of malunion or nonunion of the tarsal or metatarsal bones such that an increased rating under Diagnostic Code 5283 is warranted.  To the extent the examiner in 2015 noted pes planus, the examiner determined the condition to be a sport condition not causally related to service-connected bilateral foot disorder.  Therefore, a higher evaluation under Diagnostic Code 5276 for acquired flatfoot is not warranted.  38 C.F.R. § 4.71a.

The Board observes that the severity of the Veteran's symptomatology in his left and right feet have been relatively constant throughout the period of this appeal, and therefore, "staged" ratings are not warranted.  Hart, supra.  At no point does the record reflect more severe symptoms than those associated with the 20 percent disability ratings assigned under Diagnostic Codes 5284.

As the preponderance of the evidence is against the claims for assignment of any higher or separate ratings the claims must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364 ; Gilbert, 1 Vet. App. 49, 55-56 .

2. Shell fragment wounds, Muscle Groups VIII and XIII

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b) (2016).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2016).

Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII, which comprises the muscles arising mainly from the external condyle of the humerus, the functions of which include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.

Diagnostic Code 5312, contemplates the foot and leg anatomical region, and provides for evaluations for disability of Muscle Group XII.  The functions of these muscles include dorsiflexion, extension of toes, and stabilization of arch.  The muscles include the anterior muscles of the leg, tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  Muscle disability under this provision is assigned a 10 percent evaluation for moderate impairment, a 20 percent evaluation for moderately severe impairment, and a 30 percent evaluation for severe impairment.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312.

Diagnostic Code 5313 provides the rating criteria for evaluation of injuries of Muscle Group XIII, which comprises injuries affecting extension of the hip and flexion of the knee, outward and inward rotation of the flexed knee, acting with rectus femoris and sartorius, synchronizing simultaneous flexion of the hip and knee and extension of the hip and knee by belt-over-pulley action at the knee joint, as well as the posterior thigh group, hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  This code provides a 40 percent rating for severe impairment, a 30 percent rating for moderately severe impairment, a 10 percent rating for moderate impairment and a 0 percent rating for slight impairment.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) (2016).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 
38 C.F.R. § 4.56 (c).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring. 

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
 § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The service treatment records show that the Veteran was treated for multiple fragment wounds of the left forearm, buttocks and left chest on January 28, 1970. X-rays at that time revealed a small chipped fracture of the left upper ulna.  His wounds were explored and debrided the same date under general anesthesia.

On VA examination in April 2008, the examiner noted a that the Veteran sustained shrapnel wounds to the left forearm and right thigh while stationed in Vietnam.  He was treated by debridement in the hospital and fragments were removed.  Reportedly, he was hospitalized for six months.  After service discharge he worked as an electrician for six years and then did warehouse work for twenty years for General Electric.  He stopped working in 1999 when the plant was closed.  He performed regular activities of daily living.  The Veteran denied any flare-up in symptoms, incoordination, and lack of endurance or fatigue.  Examination revealed a 3 x 1 centimeter scar just below the lateral epicondyle of the left forearm.  The scar was nontender.  It was flat.  There was no ulceration or  fixation.  There was no loss of musculature.  He could flex the elbow to 130 degrees with 0 degrees of extension, without pain.  Internal and external rotation was to 90 degrees without pain.  He was able to dorsiflex his wrist 30 degrees and volar flexion was 30 degrees.  He had 40 degrees of ulnar and radial deviation without pain.  There is no change in range of motion, coordination, fatigue, endurance or pain, with repetition.  X-rays revealed no evidence of fracture or radiopaque foreign bodies.  There was evidence of advanced degenerative changes to the first, second and possibly third metacarpal carpal joints.  The examiner diagnosed healed fragment wound to the left forearm, Muscle Group VIII.

The Veteran also sustained a shrapnel wound to the right posterior thigh.  He reported numbness, especially in cold weather.  The examiner noted that an EMG of the lower extremities on April 8, 2008 showed evidence of chronic demyelinating of the sensory nerves of the lower extremity.  There was no evidence of lumbar radiculopathy.  There was a 5 x 2 centimeters scar on the posterior mid aspect of the right thigh.  The scar was nontender.  The color blended with his skin.  There was no ulcerations, no keloid, no fixation or loss of muscle.  He had a 4 x 2 centimeter and a 5 x 2 centimeters scar on the posterior lower third of the right thigh.  He denied difficulty with the scars.  The scars were nontender.  There was no ulcerations, no fixation no keloid formation or tenderness.  There was no muscle loss.  The Veteran was able to flex the knee to 135 degrees with 0 degrees of extension without pain.  He could flex the hip to 90 degrees with abduction to 40 degrees and adduction to 30 degrees.  He had 40 degrees of extension of the hip without pain.  X-rays revealed tiny radiopaque foreign bodies in the soft tissues.  No lytic or ballistic lesion.  The examiner diagnosed soft tissue, shrapnel wound to the posterior aspect of the right thigh healed, Muscle, Group XII, right femur.  

On VA examination in February 2009, the examiner noted a history of shrapnel fragment wound to the left medial forearm.  It exited laterally, causing fracture and deformity of the proximal ulna.  This resulted in some weakness of the left forearm.  The grip of the left hand was reduced.  He was unable to lift anything except for a period of about five minutes before he had to set it down.  He was unable to open a jar with his left hand.  He did all of his activities with his dominant right hand and  tried to minimize use of the left forearm.  Physical examination showed that there was deformity of the proximal ulna just below the elbow, from a prior fracture.  The grip of the left hand was reduced by 20 percent.  There was moderate weakness of the muscles of group VIII of the left forearm.  Muscle strength of the right muscle group XIII was 4/5.  Muscle strength of the left forearm muscle group VIII was 4/5.  The entry wound of the left forearm was medially, and the exit wound was laterally.  There was a scar laterally on the forearm which measures 2 centimeters vertically placed.  The scar on the medial aspect of the forearm measured 2 centimeters.  The scar on the forearm affected the left proximal ulna which was fractured which showed deformity of the ulna just below the elbow.  There were no nerves or vascular structures involved.  There was no resting muscle pain, but activity of the left forearm was limited by fatigue, only being able to use the left hand for five minutes before he had to stop because of fatigue.  The injury on the arm showed no adhesions or tendon damage.  There was no muscle herniation.  There was no loss of muscle function.  The examiner diagnosed a healed non displaced left proximal ulna fracture due to shrapnel manifest by slight weakness and fatigability of the left forearm and hand.

The examiner also noted that the Veteran sustained a shell fragment wound to the right posterior thigh.  The fragment was removed.  There was no exit wound.  The Veteran currently complained of pain about the scar with compression or with cold weather.  Examination showed the scar of the left posterior thigh that was 2 centimeters wide by 3 centimeters long.  There was tenderness to compression of the scar.  The right posterior thigh did not affect any bony structures or nerves.  There was muscle pain with walking two blocks or standing 15 minutes.  It was aggravated by compression of the scar or by cold weather.  Strength was 4/5.  There were no adhesions or tendon damage.  There was no bone, joint or nerve damage.  There was no muscle herniation.  The impression was slight weakness of the right hamstrings due to shell fragment wound.

On VA examination in October 2015, the Veteran, who was right hand dominant, denied any treatment or symptoms, flare-ups, functional loss or impairment of the left forearm or right thigh.  The Veteran's range of motion of the left elbow was normal (0-145 degrees), with no additional limitation of motion on repetitive movement.  No was pain was noted on examination.  Muscle strength was 5/5.  There was some loss of deep fascia, but his muscle injury did not affect substance or function and no atrophy or loss of strength was found.  The examiner noted no functional limitations.  The impression was shell fragment wound of the left forearm, Muscle Group VIII.  

Concerning the right thigh, the examiner found some loss of deep fascia, but the muscle injury did not affect substance or function and no atrophy or loss of strength was found.  There were no flare-ups, functional loss or impairment.  There was no evidence of pain on weight bearing.  The Veteran's range of motion was normal with flexion of the hip to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation was to 60 degrees and internal rotation was to 40 degrees, with no loss from repetitive motion.  Muscle strength was 5/5.  There was no objective evidence of pain with motion or localized tenderness or pain on palpation of the joint.  Finally, the examiner noted a scar on the right thigh measuring 6 x.25 centimeters in length and another on the left elbow measuring 2 x.25 centimeters in length.  The impression was shell fragment wound of the right thigh, Muscle Group XIII.  

The Board finds that the Veteran suffered no more than moderate impairment of Muscle Groups VIII and XIII as a result of his in-service shell fragment wounds.

Concerning Muscle Group VIII, the Board notes that the Veteran suffered a shrapnel wound to the left forearm for which he was hospitalized and treated with debridement and wound closure.  Throughout the period on appeal, the Veteran's reported symptoms consisted of inability to lift anything for more than 5 minutes, fatigue and reduced strength in the left hand grip.  The examiner in 2009 noted left hand grip strength was reduced by 20 percent.  Muscle strength was noted at 4/5 and normal at 5/5.  There were no nerves or vascular structures involved.  The injury on the arm showed no adhesions or tendon damage.  There was no muscle herniation.  There was evidence of some loss of deep fascia, but his muscle injury did not affect substance or function and no atrophy or loss of strength was found.  The Veteran exhibited essentially full range of motion of the left elbow, with flexion limited to at least 130 degrees, without pain.  There was no change in range of motion, coordination, fatigue, endurance or pain, with repetition.  He denied treatment or any flare-up in symptoms, incoordination, and lack of endurance or fatigue.  While the examiner in 2009 diagnosed a healed non displaced left proximal ulna fracture due to shrapnel, manifest by slight weakness and fatigability of the left forearm and hand, the examiner in 2015 determined that the condition was not productive of functional limitations.  

Concerning the shell fragment wound of the right thigh, Initially the Board notes that the VA examiner in 2008 noted that residuals of a shell fragment wound to the left thigh affected Muscle Group XII.  However, VA examiners in 2009 and 2015 corrected prior findings and determined that the residuals of a shell fragment wound to the right thigh actually affected Muscle Group XIII. 

During the pendency of the appeal, the Veteran complained of pain and numbness associated with weather changes, and muscle pain with walking two blocks or standing 15 minutes.  The shell fragment was removed and there was no exit wounds.  Muscle strength was noted as 4/5 and 5/5.  There was no bone, joint or nerve damage.  There was no muscle herniation.  There was some loss of deep fascia, but the muscle injury did not affect substance or function and no atrophy was found.  There were no flare-ups, functional losses or impairment.  There was no evidence of pain on weight bearing.  There was no muscle loss.  In 2008 the examiner noted knee flexion to 135 degrees with 0 degrees of extension without pain.  He could flex the hip to 90 degrees with abduction to 40 degrees and adduction to 30 degrees.  He had 40 degrees of extension of the hip without pain.  However, on examination in 2015 he was noted to have normal range of motion of the right hip, with no losses from repetitive motion.  There was no objective evidence of pain with motion or localized tenderness or pain on palpation of the joint.  

There exists no evidence that, as a result of the Veteran's in-service shell fragment wounds to the left forearm and right thigh, he experienced moderately severe or severe disability of Muscle Groups VIII and XIII.  In this regard, there is no evidence of a history of prolonged infection, sloughing of soft parts, or intermuscular scarring.  There is no record of inability to keep up with work requirements.  In fact, the record shows that after service discharge he worked as an electrician for six years and then did warehouse work for twenty years for General Electric.  He stopped working in 1999 when the plant was closed.  He performed regular activities of daily living.  No significant occupational impairment due to residuals of a shell fragment wounds to the left forearm and right thigh were noted.  Objective findings did not include loss of deep fascia or normal firm resistance of muscles compared with the sound side.  At no time did Muscle Groups VIII and XIII swell or harden abnormally in contraction.  Nor was there evidence of visible or measurable atrophy, or atrophy of muscle groups not in the track of the missile of the Veteran's left forearm or right thigh.

Based on the aforementioned, the Board finds that the Veteran is not entitled to higher separate ratings than 10 percent for shell fragment wound to the left forearm and right thigh with damage to Muscle Groups VIII and XIII based on moderate impairment of each of those muscle groups.  

Further, the Board has considered whether the scars associated with the service-connected left forearm and right thigh scars warrant separate, compensable disability ratings.  The Board notes that two amendments were made to the criteria for rating the skin, effective August 30, 2002, and October 23, 2008.  67 Fed. Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2016).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular criteria where the rating criteria are amended during the course of an appeal.  However, the amendments to the rating criteria in 2002 occurred before the Veteran filed this increased rating claim, and the amended regulations effective in October 2008 are only applicable to claims received on or after October 23, 2008, or if the claimant expressly requests consideration under the new criteria, which has not been done in this case.  As his claim for increased ratings were received in 2007, the most recent amendments are not applicable in this instance and will not be applied in this case.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement under Diagnostic Code 7800; to be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches or 39 square centimeters under Diagnostic Code 7801; be superficial and affect an area or areas of 144 square inches or 929 square centimeters or greater under Diagnostic Code 7802; to be superficial and unstable under Diagnostic Code 7803; to be superficial and painful on demonstration under Diagnostic code 7804; or to cause some limitation of the function of the part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805 (2007).

Pertaining to scarring on the left forearm, on examination in April 2008 the examiner noted a 3 x 1 centimeter scar just below the lateral epicondyle of the left forearm.  The scar was nontender.  It was flat.  There was no ulceration or fixation.  In February 2009 the VA examiner noted a scar laterally on the medial aspect of the forearm which measured 2 centimeters and which was vertically placed.  The Veteran complained of pain about the scar with compression or with cold weather.  In December 2015 the examiner noted a left elbow scar measuring 2 x.25 centimeters in length.  The scar was not painful or unstable.  It did not total an area greater than 39 centimeters.  

Concerning scarring of on the right thigh, the examiner in April 2008 noted a 5 x 2 centimeters scar on the posterior mid aspect of the right thigh.  The scar was nontender.  The color blended with his skin.  There was no ulceration, no keloid, no fixation or loss of muscle.  He had a 4 x 2 centimeter and a 5 x 2 centimeters scar on the posterior lower third of the right thigh.  The Veteran denied difficulty with the scars.  The scars were nontender.  There was no ulceration, fixation, keloid formation or tenderness.  There was no muscle loss.  In February 2009 the examiner noted a scar on the left posterior thigh that was 2 centimeters wide by 3 centimeters long.  There was tenderness to compression of the scar.  In December 2015 the examiner noted a scar on the right thigh measuring 6 x.25 centimeters in length.  The scar was not painful or unstable.  It did not total an area greater than 39 centimeters.  

In this case, the left forearm and right thigh scarring does not involve the head, face, or neck and there is no evidence that any of the scars is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches (39 square centimeters), or is unstable.  There is also no evidence that any of the scars was painful on demonstration.  

Therefore, separate, compensable ratings for left forearm and right thigh scarring are not warranted at any time during the appeal.

In evaluating the Veteran's increased rating claim, the Board has considered his assertions in support of the claim.  However, as the findings needed to support higher ratings require clinical findings, the lay assertions made in support of the Veteran's claims for a higher ratings are not entitled to more weight than the objective findings provided by trained medical professionals in evaluating his shell fragment wound of the left forearm and right thigh.  38 C.F.R. § 3.159 (a)(1) (2016); Bostain v. West, 11 Vet. App. 124 (1998).  The Board finds that the most persuasive evidence indicates that the shell fragment wound of the left forearm and  shell fragment wound of the right thigh do not warrant higher schedular ratings during the periods under consideration than those assigned in this decision.

As the preponderance of the evidence is against the claims for assignment of any higher or separate ratings the claims must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Ortiz, 274 F.3d 1361, 1364 ; Gilbert, 1 Vet. App. 49, 55-56 .

Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right and left foot calluses, shell fragment wound of the left forearm, and shell fragment wound of the right thigh, are fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right and left foot calluses, shell fragment wound of the left forearm, and shell fragment wound of the right thigh are exceptional or that the schedular criteria are inadequate.  The Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned 20 percent schedular ratings for the bilateral foot disorders.  As stated above, the Veteran's foot disabilities are manifested by pain and tender calluses with increased pain after prolonged walking or standing.  The schedular criteria under Diagnostic Code 5284 does not delineate such symptomatology in the criteria and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; therefore, these more specific findings and impairments may be considered when assessing the overall degree of severity for a rating under Diagnostic Code 5284.  In this case, the Board finds that the Veteran's right and left foot calluses are appropriately considered to more nearly approximate a moderately severe level of impairment and, accordingly, contemplates all of the encompassed symptomatology.  Concerning the muscle injuries, as discussed above, the Veteran's service-connected shell fragment wound disabilities are manifested primarily by complaints of pain, fatigue, and limitation of function; such symptoms and impairment are encompassed by the schedular criteria for the current ratings assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's right and left foot calluses, shell fragment wound of the left forearm, and shell fragment wound of the right thigh.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Board is cognizant that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for his service-connected disabilities, to include his right and left foot calluses, shell fragment wound of the left forearm, and shell fragment wound of the right thigh, and the Board need not address this issue.  Additionally, in a statement dated in September 2014 the Veteran withdrew any further appeal of the TDIU claim.  38 C.F.R. § 20.204 (2016).


ORDER

Service connection for a hepatic disorder is denied. 

Entitlement to a dental disability for compensation purposes is denied.

Entitlement to class IV VA outpatient dental treatment is granted.

An initial disability rating higher than 20 percent for right foot calluses is denied.

An initial disability rating higher than 20 percent for left foot calluses is denied.

A rating higher than 10 percent for a service-connected shell fragment wound of the left forearm, Muscle Group VIII, is denied. 

A rating higher than 10 percent for a service-connected shell fragment wound of the right thigh, Muscle Group XIII, is denied.


REMAND

The Veteran seeks service connection for an immune disorder.  At the March 2011 personal hearing he asserted that his immune system was compromised, and thus, he had been subjected to repeated HIV tests.  The Veteran contends that his alleged immune disorder was caused by his presumed exposure to herbicides while stationed in the Republic of Vietnam.

The service treatment records contain no complaints, treatment or findings consistent with an immune disorder.  After service, a diagnosis of polycythemia vera was first noted in a VA treatment record dated in January 2006.  The diagnosis has been perpetuated in the Veteran's "Problem List" in his VA treatment records ever since that time.  However, there is no medical evidence that this diagnosis was confirmed by medical testing.

The Board remanded the claim in September 2011 to afford the Veteran a VA examination to determine the existence and etiology of any immune disorder that may be present.  The Veteran underwent a VA examination in October 2015.  Following an examination of the Veteran the examiner concluded that diagnostic findings did not support a diagnosis of polycythemia vera as defined by the Mayo Clinic.  The examiner explained that polycythemia vera was a slow growing blood cancer.  This condition would reveal elevated red blood cells, possibly platelets and red blood cells, hematocrit and hemoglobin.  By contrast, the Veteran's diagnostics revealed decreased white blood cells, red blood cells and hemoglobin and hematocrit.  The examiner noted that these findings were indicative of an immune disorder and anemia, however there was insufficient information to establish a diagnosis.  

The VA examiner failed to explain why he was unable or unwilling to render a diagnosis, nor did he identify the information needed to establish or deny the existence of an immune disorder.  He also offered no opinion as to etiology.  The Board finds that this examination report is inadequate, such that an additional examination is warranted at this time.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, when an examiner writes that a conclusion or opinion cannot be provided without resort to speculation, that determination should reflect the limitations of knowledge of the medical community at large and not those of the particular examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner must clearly identify what facts cannot be determined.  Id.  

Similarly, concerning the Veteran's claimed lumbar spine disability, the VA examiner diagnosed degenerative joint and disc disease and opined, based upon review of the medical record, that the lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, illness or event.  The Board finds the opinion provided to be inadequate; the rationale provided by the examiner, that he based his conclusions on the information reviewed, is purely conclusory in nature and does not reveal the medical foundation for his conclusions such as would allow the Board to engage in well-informed adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"), Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  As such, additional VA examination with medical opinion is required.

On remand, relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since December 2015.  All attempts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any identified immune disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Identify all immune disorders found to be present.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any immune disorder found to be present had onset during service or is causally related to any aspect of the service, to include exposure to include his presumed exposure to herbicides.

The examiner should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any identified lumbar spine disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Identify all lumbar spine disorders found to be present.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder found to be present had onset during service or is causally related to any aspect of the service, to include shrapnel wound to the Veteran's buttocks during service.

The examiner should consider all evidence, including lay statements regarding onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the scientific/medical community at large and not those of the particular examiner.  If additional information is needed prior to rendering an opinion, the examiner should specify what is required.

4.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

5.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


